 Case 1:20-cv-04377-RMB-JS Document 3 Filed 07/29/20 Page 1 of 6 PageID: 15



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

LEVINE DICKERSON,                  :
                                   :    CIV. NO. 20-4377 (RMB-JS)
                 Plaintiff         :
                                   :
     v.                            :          OPINION
                                   :
ATLANTIC COUNTY JUSTICE            :
FACILITY,                          :
                                   :
                 Defendant         :

BUMB, DISTRICT JUDGE

     Plaintiff Levine Dickerson, a pretrial detainee confined in

Atlantic County Justice Facility in Mays Landing, New Jersey, filed

this civil rights action on April 6, 2020. (Compl., Dkt. No. 1.)

Plaintiff seeks to proceed without prepayment of the filing fee

(“in forma pauperis” or “IFP”) under 28 U.S.C. § 1915. (IFP App.,

Dkt. No. 1-1.) 28 U.S.C. § 1915(a) provides, in relevant part,

           (a)(1) Subject to subsection (b), any court of
           the   United    States   may   authorize   the
           commencement   …   of  any   suit   …  without
           prepayment of fees … by a person who submits
           an affidavit that includes a statement of all
           assets such prisoner possesses that the person
           is unable to pay such fees …. Such affidavit
           shall state the nature of the action, defense
           or appeal and affiant's belief that the person
           is entitled to redress.

           (2) A prisoner seeking to bring a civil action
           … without prepayment of fees … in addition to
           filing the affidavit filed under paragraph
           (1), shall submit a certified copy of the
           trust fund account statement (or institutional
    Case 1:20-cv-04377-RMB-JS Document 3 Filed 07/29/20 Page 2 of 6 PageID: 16



               equivalent) for the prisoner for the 6-month
               period immediately preceding the filing of the
               complaint or notice of appeal, obtained from
               the appropriate official of each prison at
               which the prisoner is or was confined.

Plaintiff did not submit a certified copy of his trust fund account

statement for the 6-month period immediately preceding the filing

of the complaint, as required by statute. The account statement

must be certified by the appropriate prison official.

        The    Court   will   administratively           terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted       IFP   status,   he   must    pay     the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).



1 U.S.D.C.      District      of   New    Jersey    Local    Civil    Rule     54.3(a)
provides:

               Except as otherwise directed by the Court, the
               Clerk shall not be required to enter any suit,
               file any paper, issue any process or render
               any other service for which a fee is
               prescribed by statute or by the Judicial
               Conference of the United States, nor shall the
               Marshal be required to serve the same or
               perform any service, unless the fee therefor
               is paid in advance. The Clerk shall receive
               any such papers in accordance with L.Civ.R.
               5.1(f).


                                           2
    Case 1:20-cv-04377-RMB-JS Document 3 Filed 07/29/20 Page 3 of 6 PageID: 17



For the reasons discussed below, if Plaintiff was granted IFP

status, upon conclusive screening of the complaint pursuant to 28

U.S.C. §§ 1915(e)(2)(B); 1915(b); and 42 U.S.C. § 1997e(c)(1), the

Court would dismiss the complaint without prejudice.

        I.    Sua Sponte Dismissal

        When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. 2

        Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however      inartfully   pleaded,    must   be   held   to   ‘less   stringent

standards      than    formal   pleadings    drafted     by   lawyers.’”   Id.




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
 Case 1:20-cv-04377-RMB-JS Document 3 Filed 07/29/20 Page 4 of 6 PageID: 18



(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).



                                     4
 Case 1:20-cv-04377-RMB-JS Document 3 Filed 07/29/20 Page 5 of 6 PageID: 19



II.   DISCUSSION

      A.    The Complaint

      Plaintiff    asserts    jurisdiction     under   42   U.S.C.   §   1983.

Plaintiff alleges that on January 30, 2020 in Atlantic County

Justice Facility, he was fed poisoned food which caused significant

stomach illness that night. When he put in a medical request slip

the next day, it was ignored. (Compl., Dkt. No. 1.)

      B.    Section 1983 Claims

      42 U.S.C. § 1983 provides, in relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured in an action at law, suit in
            equity, or other proper proceeding for
            redress....

To state a claim for relief under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution or laws of

the United States, and that the constitutional deprivation was

caused by a person acting under color of state law. West v. Atkins,

487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560, 563 (3d

Cir. 2011).

      It   appears   that    Plaintiff,   as   a   pretrial   detainee,    is

asserting a claim for violation of his Fourteenth Amendment right
                                     5
 Case 1:20-cv-04377-RMB-JS Document 3 Filed 07/29/20 Page 6 of 6 PageID: 20



to due process. See Bell v. Wolfish, 441 U.S. 520, 539 (1979) (“if

a … condition [of confinement] is not reasonably related to a

legitimate     goal-if      it   is   arbitrary     or   purposeless-a      court

permissibly may infer that the purpose of the governmental action

is punishment that may not constitutionally be inflicted upon

detainees….”) The only defendant named in the complaint is Atlantic

County Justice Facility. A county jail is not a proper defendant

to   a   §    1983   claim.      Abner       v.   Somerset   Cty.   Jail,    No.

CV1816911FLWTJB, 2019 WL 1904880, at *2 (D.N.J. Apr. 29, 2019)

(citations omitted). Plaintiff may state a § 1983 claim against

the county itself, if he can allege facts indicating that the

county maintained a policy or custom that caused a violation of

his constitutional rights. See Santiago v. Warminster, 629 F.3d

121, 135 (3d Cir. 2010) (citing Monell v. Dep’t of Social Services

of the City of New York, 436 U.S. 658, 694 (1978)).

III. CONCLUSION

     The     Court   will    administratively        terminate   this    action,

subject to reopening. An appropriate Order follows.


DATE:    July 29, 2020
                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge




                                         6
